726 N.W.2d 720 (2007)
Craig S. BRAUN, Plaintiff-Appellee, and
Mary Free Bed Hospital, Intervening Plaintiff,
v.
SECURE PAK a/k/a Same Day Delivery and Amerisure Insurance Company, Defendants-Appellants.
Docket No. 132119. COA No. 260118.
Supreme Court of Michigan.
February 9, 2007.
On order of the Court, the application for leave to appeal the August 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I respectfully dissent and would reverse the judgment of the Court of Appeals and reinstate the decision of the Workers' Compensation Appellate Commission *721 (WCAC). The WCAC reviews the magistrate's decision under the "substantial evidence" standard, while this Court reviews the WCAC's determination under the "any evidence" standard. Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 701, 614 N.W.2d 607 (2000). "`If it appears on judicial appellate review that the WCAC carefully examined the record, was duly cognizant of the deference to be given to the decision of the magistrate, did not "misapprehend or grossly misapply" the substantial evidence standard, and gave an adequate reason grounded in the record for reversing the magistrate, the judicial tendency should be to deny leave to appeal. . . .'" Id. at 703, 614 N.W.2d 607 (citation omitted). Here, the WCAC rejected the magistrate's decision on the basis of its conclusion that the magistrate: (1) failed to consider testimony by plaintiff's coworker that after a driver clocks out at 6:00 p.m. he's "done"; and (2) misinterpreted testimony by defendant's dispatcher to mean that "rarely would an employee receive a delivery run after 6:00 p.m." when the dispatcher actually testified that "it was rare for a delivery run to come in just prior to 6 p.m." The WCAC, in my judgment, fairly reviewed the magistrate's sparse opinion and offered an "`adequate reason grounded in the record for reversing the magistrate.'" Id. Further, the conclusion reached by the WCAC majority is supported by competent evidence in the record. Accordingly, under Mudel, the Court of Appeals should have denied leave to appeal in this case. Just as this Court in its decisions overwhelmingly defers to the WCAC, so must the Court of Appeals.
CORRIGAN, J., joins the statement of MARKMAN, J.